Citation Nr: 0508357	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to an initial evaluation in excess of 30 
percent for headaches, post-open reduction internal fixation 
of a frontal sinus fracture.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from November 1995 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, that granted the veteran's 
claim of entitlement to service connection for headaches, 
post open reduction internal fixation of a frontal sinus 
fracture, evaluating them as 30 percent disabling effective 
November 27, 2001 (the day after the veteran's discharge from 
service), and also denied the veteran's claim of entitlement 
to service connection for a left knee condition.  The veteran 
notified VA in April 2002 that he had moved to the 
jurisdiction of the Philadelphia RO.  He has perfected a 
timely appeal.

The veteran failed to report to the Travel Board hearing 
scheduled for December 2003.  Accordingly, the veteran's 
hearing request is considered withdrawn.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.702 (2004).

The Board remanded this claim in June 2004 to the Appeals 
Management Center (AMC) for additional development and it now 
has been returned to the Board.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran does not have a current left knee disability.

3.  The veteran's headaches, post open reduction internal 
fixation of a frontal sinus fracture, are manifested by 
complaints of pain and headaches without osteomyelitis, 
purulent discharge, crusting, or repeated surgeries.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left knee condition have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  The criteria for an initial evaluation in excess of 30 
percent for headaches, post-open reduction internal fixation 
of a frontal sinus fracture, have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.97, 
Diagnostic Code 6599-6512 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

Nevertheless, the veteran and his representative have been 
fully advised of the evidence needed to substantiate 
entitlement to service connection for a left knee condition 
and to an initial evaluation in excess of 30 percent for 
headaches, post-open reduction internal fixation of a frontal 
sinus fracture, of the evidence he needed to provide and the 
evidence VA would obtain, as well as the need for him to 
submit any evidence in his possession.  Such notice was 
issued to the veteran in the December 2001 rating decision, 
the June 2003 statement of the case, the Board's June 2004 
remand, and the January 2005 supplemental statement of the 
case.  

These documents also provided the veteran and his service 
representative with notice of the law and governing 
regulations, including the VCAA, as well as the requirement 
to submit medical evidence that established entitlement to 
service connection for a left knee condition and to an 
initial evaluation in excess of 30 percent for headaches, 
post-open reduction internal fixation of a frontal sinus 
fracture.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

In this case, each of the four content requirements of a VCAA 
notice has been fully satisfied.  The Board remanded this 
claim to the AMC in June 2004, in part, for the issuance of 
VCAA notice to the veteran and his service representative.  
The AMC provided this VCAA notice to the veteran and his 
service representative later that same month, in June 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision.  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including service medical records and post-service VA medical 
records.  There are no reported records that are not part of 
the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
etiology of his claimed left knee condition and the current 
nature and severity of his service-connected headaches, post-
open reduction internal fixation of a frontal sinus fracture.  
As will be shown below, the medical evidence of record 
clearly demonstrates that the veteran does not suffer from a 
left knee condition that could be related to service.  The 
medical evidence also shows that the veteran's service-
connected headaches, post-open reduction internal fixation of 
a frontal sinus fracture, are not manifested by symptoms 
entitling him to a higher initial evaluation for this 
disability.  Thus, the Board concludes that no further 
examinations are required in this case.  38 U.S.C.A. 
§ 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection for a Left Knee Condition

A review of the veteran's service medical records indicates 
that he reported no pertinent history on an "Applicant 
Medical Prescreening Form" completed in October 1993.

At the veteran's enlistment physical examination in January 
1994, clinical evaluation revealed that his lower extremities 
were normal.  He was found qualified for enlistment in to 
active service.  

The veteran reported a history of a "trick" or locked knee 
on flight duty examination in July 1996.  The in-service 
examiner noted that the veteran reported hearing and feeling 
popping in the left knee when running and on increased 
activity, although the veteran was able to pass a physical 
fitness test.  Clinical evaluation was unchanged from January 
1994.

On outpatient treatment in September 1996, the veteran 
complained of left knee pain that had developed after 
running.  Physical examination revealed no swelling, 
crepitus, or trauma to the left knee.  The assessment was 
overuse syndrome.

The veteran denied any history of a "trick" or locked knee 
on flight duty examination in April 1998.  Clinical 
evaluation revealed that his lower extremities were normal.  
The veteran's history and clinical examination results were 
unchanged on subsequent flight duty examination in December 
1999.

A review of Medical Evaluation Board proceedings shows that, 
at the veteran's separation physical examination in May 2001, 
his lower extremities were normal.

On VA joint examination in May 2003, the veteran complained 
of left knee discomfort and dull pain with strain.  The VA 
examiner stated that he had reviewed the veteran's claims 
file.  Physical examination revealed a normal gait.  There 
was no left knee swelling or apparent effusion.  There was no 
tenderness to palpation of the bilateral joint line.  There 
was no patellar tracking.  There was painless active range of 
motion of the left knee with full extension to 0 degrees and 
flexion from 0 to 130 degrees.  The left knee was stable to 
valgus and varus stress.  There was no crepitation with knee 
active range of motion.  X-rays showed an unremarkable left 
knee.  The impression was resolved overuse syndrome and a 
history of left knee strain with no pathology finding on X-
rays.


Analysis

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2004).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As just discussed, the veteran's service medical records show 
only that he was treated once for a complaint of left knee 
pain which was diagnosed as overuse syndrome.  This complaint 
appears to have been acute, transitory, and completely 
resolved with in-service treatment.  The veteran's separation 
physical examination at the time of Medical Evaluation Board 
proceedings demonstrated a normal left knee.  

The veteran's post-service medical records show only that, on 
VA examination in May 2003, his overuse syndrome had been 
resolved and he had a history of left knee strain.  There 
were no x-ray results or physical examination findings 
indicating any current left knee condition that could be 
related to service or any incident of service.

There is no other competent opinion linking the claimed left 
knee condition to service.  As a lay person, the veteran is 
not competent to express an opinion as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, his 
assertion of such a relationship is of no probative weight.  
Id.

The competent medical evidence is to the effect that the 
veteran currently does not experience a current left knee 
disability.  There are also no reports of a current left knee 
disability from the veteran.

Without competent evidence that the veteran has a current 
left knee disability, service connection is not warranted.  
38 U.S.C.A. § 5107 (West 2002).

Higher Initial Rating for Headaches

Service medical records show that in July 2000, the veteran 
reported to the emergency room after being elbowed in the 
right supraorbital region.  This injury resulted in an 
immediate cosmetic deformity.  A computerized tomography (CT) 
scan revealed an anterior table sinus fracture with no 
evidence of a posterior nasofrontal duct fracture.  The 
veteran had surgery for an open reduction and internal 
fixation of the anterior table frontal sinus fracture and 
nasosinus endoscopy.  The pre- and post-operative diagnosis 
was anterior table frontal sinus fracture.

CT scan of the veteran's paranasal sinuses in August 2000 
revealed minimal soft tissue inflammatory debris present in 
the lateral aspect of the right frontal sinus with no 
suggestion of opacification of the mucocele. 

CT scan of the veteran's orbital sinuses in January 2001 
showed post-operative changes to the right frontal sinus, no 
significant size discrepancy between the right and left optic 
nerves, and no bony fragment within the right or left optic 
foramina.

A review of the veteran's Medical Evaluation Board 
proceedings in September 2001 shows that he was found 
medically unacceptable for continued active service as a 
result of the residuals of the frontal sinus fracture with 
metal plates.  The veteran complained of chronic headaches 
that prevented him from wearing hats or helmets.  He had 
partial right visual loss, most likely due to traumatic optic 
neuropathy that was not evident until more than 2 weeks after 
his in-service frontal sinus fracture.  Physical examination 
revealed that the veteran experienced extreme tenderness to 
palpation in the right supraorbital metallic plates.  Due to 
the veteran's chronic headaches, visual loss, and extreme 
palpation tenderness of the right frontal sinus, he was 
unable to wear protective headgear.  

In July 2002, the RO established service connection for 
inferior field defect in the right eye with diplopia.

On VA brain and spinal cord examination in May 2003, the 
veteran complained of headaches since in-service sinus 
surgery followed by dizziness and spinning with ear pressure 
and sensitivity to light, nausea, and vomiting.  He stated 
that his dizziness was completely prostrating as was the 
severity of pain and sense of fullness in his ear.  He also 
stated that his headaches might last intermittently all day 
long.  He experienced these headaches twice a week.  The 
veteran reported that dust in his work environment worsened 
his headaches.  

The examiner stated that she had reviewed the veteran's 
claims file.  Neurological examination revealed 
hypersensitivity over the right frontal area, presumably due 
to an injury to nerve endings innervating the skin of the 
forehead.  There also was a right inferior field cut for the 
right eye only compatible with damage to the optic nerve.  

There was some failure of right inferior rectus function, in 
that the right eye did not move fully down and out suggesting 
a trapped muscle in the right orbit.  The examiner stated 
that all of these findings were residuals of the veteran's 
anterior table sinus fracture and repair and strongly 
suggested damage to structures in the right orbit.  The cause 
was undoubtedly a sinus fracture.  The examiner concluded 
that the veteran's headaches were post-traumatic sinus 
headaches, due to injury to the bone of the frontal sinus 
itself.  She also concluded that there could be a component 
of true sinusitis, as the veteran related exacerbations of 
his headaches to dust in his work environment.  

On VA sinus examination in June 2004, the veteran complained 
of right frontal and supraorbital sinus headaches since in-
service surgery.  He stated that his pain was more severe 1 
or 2 times a month and in the winter.  He denied any purulent 
rhinorrhea.  The examiner stated that he had reviewed the 
veteran's claims file.  He noted a CT scan of the veteran's 
sinuses in June 2003 that showed post-operative changes from 
a prior plate and screw fixation across the right frontal 
bone.  The frontal sinus, nasal frontal ducts, maxillary 
sinus, ethmoid sinus, and sphenoid sinus all were clear.  

Physical examination revealed that the nasal dorsum was 
straight.  There was a septal spur projection to the right.  
Both nasal airways were patent.  There was no purulence or 
polyps.  There was a slight irregularity to the right frontal 
area on palpation but the forehead appeared symmetric on 
inspection.  There was no erythema of the overlying skin.  
There was slight tenderness in the mid-frontal area.  The VA 
examiner suspected that the veteran's pain was secondary to 
neuropathy as a result of the in-service surgery.  The 
diagnosis was pain in the right frontal area, status-post 
open reduction with plate fixation of an anterior wall 
fracture of the right frontal sinus with no inflammation and 
a well-healed frontal bone.  

In a July 2004 addendum, the VA examiner who saw the veteran 
in June 2004 stated that a CT scan of the veteran's paranasal 
sinuses had shown post-operative changes, status-post prior 
plate and screw fixation across the right frontal bone, 
without evidence of hardware failure or acute bony 
abnormality.  The examiner agreed with the VA neurologist's 
May 2003 opinion that the veteran's headaches were post-
traumatic and might be a component of sensory nerve 
involvement of the first branch of the trigeminal nerve.  

Other than pain, this examiner noted in July 2004 that the 
veteran had no other residuals as a result of his open 
reduction and internal fixation of the frontal sinus 
fracture.  The examiner stated that the veteran was not 
having any recurrent sinusitis which would be manifested by 
significant nasal obstruction and purulent rhinorrhea.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  If the service-connected disability is rated 
on the basis of residual conditions, a Diagnostic Code 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  Fenderson, 12 Vet. App. at 126.

Here, the veteran's service-connected headaches, post-open 
reduction internal fixation of a frontal sinus fracture, are 
evaluated as 30 percent disabling by analogy to 38 C.F.R. §§ 
4.97, Diagnostic Code 6599-6512 (2004) (chronic frontal 
sinusitis).

As the veteran has appealed from an initial award, the Board 
must consider whether an initial rating in excess of 30 
percent for his service-connected headaches, post-open 
reduction internal fixation of a frontal sinus fracture, is 
warranted for any period of time during the pendency of his 
claim.  Fenderson, supra.  

Under the general rating formula for sinusitis, an evaluation 
of 30 percent disabling is available under Diagnostic Code 
6512 for chronic frontal sinusitis manifested by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

The maximum evaluation of 50 percent disabling is available 
under Diagnostic Code 6512 for chronic frontal sinusitis 
following radical surgery with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus and purulent discharge or 
crusting after repeated surgeries.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6512 (2004).

As just discussed, repeated CT scans have not revealed 
osteomyelitis, and there is no other evidence of that 
condition.  

The presence of constant sinusitis has also never been 
confirmed.  None of the in-service examiners who treated the 
veteran's headaches noted any sinusitis.  While the VA 
examiner suspected sinusitis on the June 2003 examination, 
the veteran's June 2003 CT scan of the sinuses revealed clear 
sinuses.  Similar findings were reported on the June 2004 
examination.  The June 2004 examiner ruled out sinusitis.

In June 2004, physical examination also demonstrated no 
purulence (or nasal discharge) or inflammation of the 
sinuses.  The VA examiner related the veteran's continuing 
complaints of pain to neuropathy as a result of in-service 
surgery.  There have also not been repeated surgeries.  

Without evidence of near constant chronic frontal sinusitis, 
chronic osteomyelitis, purulent discharge, crusting, or 
repeated surgeries; the Board must conclude that the veteran 
does not meet most of the criteria needed for a 50 percent 
evaluation.  38 C.F.R. §§ 4.7, 4.21.   The veteran has not 
met most of these criteria at any time during the appeal 
period.  38 C.F.R. § 4.97, Diagnostic Code 6512 (2004); 
Fenderson, supra.

The veteran has reported that dust from his workplace 
aggravates his disability.  He has not reported any economic 
impact, therefore, the Board finds that he has not alleged 
that the disability causes marked interference with 
employment.  The disability has required no post-service 
hospitalizations.  The evidence does not otherwise suggest 
that an extraschedular rating is warranted for his service-
connected headaches, post-open reduction internal fixation of 
a frontal sinus fracture.  Accordingly, referral for 
consideration of an extraschedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. 
§ 3.321(b) (2004).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for a left knee condition 
and to an initial evaluation in excess of 30 percent for 
headaches, post-open reduction internal fixation of a frontal 
sinus fracture.  The Board has considered the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for headaches, post-open reduction internal fixation of a 
frontal sinus fracture, is denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


